Citation Nr: 9936022	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-03 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  Service in the Republic of Vietnam for more than one 
year is indicated by the record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 
1997 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

The Board notes that the veteran has submitted additional 
medical evidence to the RO since the issuance of the last 
supplemental statement of the case for the issue on appeal, 
dated in July 1999.  This evidence was not accompanied by a 
waiver of RO consideration.  However, the Board finds that 
this evidence does not require the RO's consideration as a 
decision favorable to the veteran can be reached at this 
time.  Thus, under the provisions of 38 C.F.R. § 20.1304(c) 
(1999), the Board is not required to remand this additional 
evidence for RO consideration.

In lieu of a personal hearing, the veteran presented for an 
informal conference before a Decision Review Officer in 
October 1998.  A summary of that conference, including agreed 
upon actions, is of record.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been obtained by the RO.

2. There is evidence of record establishing that the veteran 
engaged in combat in the Republic of Vietnam.

3. The veteran has provided credible evidence that he 
incurred a lower back injury while on active duty.

4. VA and private physicians have diagnosed a present lower 
back disorder, and the veteran's lower back disorder has 
been related by competent evidence to the lower back 
injury incurred in service.


CONCLUSION OF LAW

The veteran's lower back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1999); 38 C.F.R. §§ 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran filed a compensation claim in August 
1967, alleging entitlement to service connection for a fungus 
infection of the scalp, and for wounds to his left leg, left 
shoulder, and right hand.  VA Form DD-214 reflects that the 
veteran had a tour of duty of more than one year in Vietnam, 
and he received the Purple Heart.

The veteran reported for VA examinations in October 1967.  He 
complained of sharp pain in his left hip which radiated down 
his left leg when he bent forward while sitting.  X-rays were 
taken which revealed that the bodies of his lumbar spine were 
normally contoured.  Interspaces were not considered unusual 
although the lumbosacral space was noted as "diminished," 
which the interpreting physician opined "could be 
developmental."  Impression was "[e]ssentially normal 
spine.  Possibility of partial sacralization L5 segment could 
be considered."  Physical examination of the veteran's spine 
revealed no tenderness, normal contours, and normal range of 
motion.

After reviewing service medical records and the VA 
examination reports, the RO issued a decision in March 1968 
which granted service connection for a stab wound, left 
thigh, with disruption of sensory nerve; abrasion, left 
shoulder; and fracture, old, second finger right hand with 
residual scars on the second, third, and fourth fingers.  A 
combined disability rating of zero percent was assigned.  
Service connection for a fungus infection was denied as it 
was not shown by the evidence of record.

In April 1970, the veteran filed a claim alleging entitlement 
to service connection for pneumonia, a dislocated finger, 
food poisoning, dysentery, bronchitis, and a growth on his 
left ankle.  The veteran also requested an increased 
evaluation for the wounds to his left leg, left shoulder, and 
right hand.  He also requested that the RO reopen his claim 
based on a fungus infection.  

After VA examination in August 1970, the RO issued a decision 
in November 1970 which continued the zero percent evaluations 
for the wounds to his left leg, left shoulder, and right 
hand.  The veteran's claim for service connection based on 
residuals of pneumonia, food poisoning, gastrointestinal 
upsets, and folliculitis were denied as residuals of the same 
were not found during the August 1970 VA examination.  The 
claims based on bronchitis and dysentery were denied as those 
disorders were not shown by the evidence of record.  The 
veteran's request to reopen his claim based on a fungus 
infection was denied as no additional evidence had been 
submitted in support of that claim.

The veteran filed a claim alleging entitlement to service 
connection for a lower back disorder in March 1997.  He also 
alleged entitlement to service connection for a post-
traumatic stress disorder (PTSD) and tinnitus.  He 
simultaneously requested and increased rating for his left 
leg wound, and requested that his claim based on a 
gastrointestinal disorder be reopened.  

Reports from several private physicians have been submitted 
in support of the veteran's lower back claim.  Medical 
records indicate that the veteran was examined in December 
1986 by C. Caines, M.D.  The veteran told Dr. Caines that his 
initial back injury occurred in Vietnam.  By history, Dr. 
Caines noted that the veteran had an epidural injection with 
steroids in 1981 and a Chymopapain injection in 1982.  Dr. 
Caines' examination revealed no significant obesity.  No 
limitation of the range of motion of the lumbar spine was 
noted.  Dr. Caines found that X-rays taken of the lumbar 
spine in November 1986 showed narrowing of the disc space, 
especially L4-5.  Diagnosis was "[d]iscogenic pain, query 
further protrusion of lumbar disc."

The veteran also presented to Dr. Caines in January 1987.  
Dr. Caines noted that a computed tomography scan showed 
changes consistent with spinal stenosis L3-4, L4-5 level and 
compromise of the lateral recesses at the L-5, S-1 level.  
Diagnosis was spinal stenosis.  Surgical options were 
discussed and agreed upon.

A surgical report reveals that the veteran underwent an L4-5 
diskectomy in February 1987.  Preoperative and postoperative 
diagnosis was L4-5 disc protrusion.  
A May 1987 letter from the veteran's surgeon to Dr. Caines 
reported that the veteran had a "major spinal problem and 
the current investigations are not adequate."  Further 
magnetic resonance imaging (MRI) was recommended. 

In April 1997, the veteran reported for VA examination with 
complaints of chronic low back pain radiating to his right 
leg.  He told the VA physician that he first injured his back 
in Vietnam when he jumped out of a helicopter, and that lower 
back problems had been present ever since.  The veteran 
reported that he had presented for chiropractic adjustment 
"for a long time," but was eventually treated by an 
orthopedist, whose X-rays revealed lumbar disc disease.  
Physical examination revealed a forward flexion to 90 degrees 
with pain noted, and backward extension to 25 degrees with 
pain.  Diagnosis was chronic lumbar disc disease with right 
sciatica which required disc surgery in 1987.  The VA 
physician noted that the veteran had residual pain and 
distress.

In April 1997, D. Maxwell, D.C., submitted a letter which 
reported that the veteran had been seen for chiropractic 
treatment on an ongoing basis since 1978.  Dr. Maxwell stated 
that he treated the veteran for severe myofascial sprain of 
the lumbar musculature for the first several years, as well 
as disc involvement at the L2-4 level.  Dr. Maxwell opined 
that the veteran's "original injuries are related to an 
incident in Vietnam and have continued over a period of time 
to aggravate his symptoms under normal everyday conditions."  

A VA PTSD examination was conducted in May 1997, which gave 
diagnosis of PTSD, chronic, moderately severe.  Axis IV 
assessment noted that the veteran was exposed to 
"catastrophic stressors in combat in Vietnam."

The veteran underwent a "laminectomy; dis[k]ectomy L4-S1" 
in August 1987.  The surgeon reported that there was a large 
protruding disc bilaterally at the L5-S1 level.  A moderate 
amount of disc was removed bilaterally.

In a July 1997 decision, the RO granted service connection 
for PTSD, evaluated as 10 percent disabling.  Service 
connection was also granted for tinnitus, evaluated as zero 
percent disabling.  The RO held that no new and material 
evidence had been submitted to warrant reopening the 
veteran's claim for a gastrointestinal disorder.  The 
veteran's claim for a lumbar spine disorder was denied as not 
well grounded.

The veteran initiated a timely appeal of the July 1997 rating 
decision, and submitted two "buddy statements" pertaining 
to his experiences in Vietnam and the incurrence of his back 
injury.  J. Bush submitted a statement wherein he reported 
that he had served with the veteran in Vietnam.  He recalled 
that their unit was inserted on patrol near the DMZ in a 
"UH-34D Sea-Horse" helicopter.  J. Bush recounted that:

The chopper pilot was ground shy for some 
reason unknown.  We were forced to jump 
from the chopper, with full gear [of 
approximately] 80 to 100 pounds.  We 
assumed that the distance from the 
chopper to the ground was about 8 feet, 
but that was wrong.  It was 8 feet to the 
top of the elephant grass, and the grass 
was 8 to 10 feet tall, under the grass 
was a rocky stream bed.  Three members of 
our chopper load were hurt.  [I] sprained 
[my] ankle, [the veteran] hurt his back 
and our other radioman had to be med-
evaced for his injuries.  [The veteran 
and I] continued on the patrol, more 
often than not mov[]ing on adrenalin 
rather than good sense.

A buddy statement from another fellow serviceman recounted 
the same incident involving the insertion of a patrol by 
helicopter, and noted the severity of the fall.  The 
veteran's buddy reported that:

Several members of the patrol suffered a 
variety of injur[ie]s as a result of the 
drop.  I distinctly recall [the veteran] 
complain of hurting his back as a result 
of falling to the ground.  I recall him 
complaining about his back for sometime 
thereafter.  We were not in a situation 
where minor injur[ie]s could be 
addressed.  We just suffered through 
them.

In a September 1997 letter to the RO, the veteran noted that 
"[i]n a [M]arine recon unit we were in the jungle for a week 
at a time.  Some patrols . . . came back for a matter of 
hours, refitted and reinserted.  Most of us were trying to 
stay alive with whatever injuries may have occur[r]ed.  When 
you see someone dismembered or dead, you['re] thinking is 
what is your injury in comparison."  The veteran also 
recalled that his back was injured when he was "hurled 
through the air tumbling against a blown out road crater" 
due to nearby artillery explosions.  The veteran also 
reported that he attended college subsequent to his military 
service.  He recalled experiencing inguinal pain while 
sitting during classes, which he believed at the time to be 
related to his left leg stab wound.  He stated that he 
scheduled an appointment at a VA Hospital to receive 
treatment for the inguinal pain.  The veteran recalled that 
he was told by a VA physician that it was a back disorder, 
and not the leg injury, that was causing the inguinal pain.  

In support of the statements he made in his letter to the RO, 
the veteran submitted a copy of a letter he had sent to his 
family in September 1967.  In the 1967 letter, the veteran 
stated that he was told by a physician that the origin of the 
inguinal pain "may not be my leg as the cause or only cause 
but my spine.  The [doctor] said that when I was hit by the 
bombs the concussion may have messed me up."

The RO issued a statement of the case in December 1997 which 
noted that the service medical records reflect no in-service 
treatment or complaints of a back injury.  While recognizing 
the veteran's post-service diagnoses of a lower back 
disorder, the RO held that the evidence of record had not 
established a nexus between the veteran's current back 
disorder and a possible in-service injury.  The veteran's 
lower back claim was denied as not well grounded.

In October 1998, the veteran presented for an informal 
conference before a Decision Review Officer.  The veteran 
reiterated his belief that his present back condition was 
incurred in service, due to jumping from helicopters, 
concussions from explosions, and enduring other various 
combat trauma.  As a result of the informal conference, it 
was agreed that another VA examination would be scheduled in 
an effort to determine whether a nexus could be provided 
between the veteran's current lower back disorder and any in-
service injury.  The veteran also agreed to write a summary 
of his back problems which would then be included in the 
record to be reviewed by a VA physician prior to the next 
examination.  Said letter is of record, dated in October 
1998, and essentially summarizes the veteran's contentions 
and statements as set forth in this decision.

By a statement submitted one week after the informal 
conference, the veteran informed the RO that an increase in 
the disability rating assigned to his PTSD from 10 percent to 
30 percent would resolve the appeal on that issue.  He also 
provided the RO with an October 1998 letter from Dr. Iwama 
which set forth the following:

	The question that is before us is 
whether the events in Vietnam has [sic] a 
causative relationship with his ongoing 
back problems.  After reviewing his 
recollection of certain events in Vietnam 
as well as reading the [August 1997 
statement] of J. Bush, I have no doubt 
that the event involving jumping from the 
helicopter, with full gear (80-100 lbs.) 
to a distance of 16 to 18 feet to the 
ground was enough axial loading to his 
vertebral column to have caused damage to 
his lumbar disc.  This would have caused 
chronic pain and weakness of his lower 
limbs if the nerve roots were compressed.  
As you are aware, this chronic back pain 
and functional limitations culminated to 
necessitate back surgery.

The RO issued a November 1998 decision which increased the 
disability rating assigned to the veteran's PTSD from 10 to 
30 percent, and increased the rating assigned to tinnitus 
from zero to 10 percent.  The decision reflects that Dr. 
Iwama's October 1998 letter was not reviewed by the RO, and 
the denial of the veteran's lower back claim was continued.

Another letter from Dr. Iwama, dated in March 1999, reflects 
that the veteran suffered an acute exacerbation of low back 
pain in December 1998 which caused debilitating pain to a 
degree where he was unable to walk and was confined to bed.  
It was noted that the pain intensified to a point where the 
veteran was experiencing excruciating pain with any movement.  
Dr. Iwama stated that he made a house call in January 1999, 
because the veteran was unable to move beyond his bedroom.  
Dr. Iwama concluded by noting that the veteran "has 
significant ongoing problems with his back.  He is hampered 
in his daily activities in that he has to take extra 
precautions to prevent an acute exacerbation of his 
symptoms."

VA orthopedic examination was scheduled for March 1999.  In 
its examination request, the RO asked for an orthopedic 
specialist to review the entire claims file before the 
examination.  The VA physician was requested to provide an 
opinion on whether any current symptoms pertaining to the 
veteran's lower back are at least as likely as not (50 
percent probability or higher) due to an in-service injury.  
The examiner was also asked to briefly explain the medical 
evidence leading to any conclusions that were reached.  

The veteran reported to the March 1999 VA orthopedic 
examination with complaints of low back pain; pain in both 
legs from the waist down to his toes, right greater than 
left; and numbness on the side of his foot, left side.  The 
VA physician reported that the claims file was available for 
review, but noted that there were no X-rays, bone scans, or 
MRI's available for review.  The veteran recited his military 
service history, including the jump from the helicopter in 
the summer of 1966, and another injury in February 1967 when 
was thrown about ten feet when he came under attack by an 
artillery barrage.  The veteran reported that he was seen by 
a corpsman after his fall from the helicopter, but he 
received no specific treatment.  
The VA physician diagnosed, in pertinent part, central canal 
stenosis, L3-5, with osteoarthritic changes, L4 to sacrum; 
lumbosacral strains, sustained while in service, with some 
difference in reported cause in the medical record; 
functional pain behavior.

In response to the RO's request that the examiner provide an 
opinion on whether the veteran's current symptoms are at 
least as likely as not due to an injury incurred in service, 
the VA physician reported:

In summary, the C-file does document that 
the [veteran] did experience low back 
pain.  Unfortunately, there is no 
documentation after getting out of the 
service of all the chiropractic and 
physical therapy sessions that he had.  
Unfortunately, the records, specifically, 
the reports from the surgeon . . . did 
not included much in the way of a 
history, other than the fact that the 
[veteran] had had some chronic low back 
pain, specifically not found in [the 
surgeon's] documentation as to why he did 
the percutaneous diskectomy.  Therefore, 
today's examiner cannot, on a more 
probable-than-not basis, or as likely as 
not, suggest that the need for surgery 
that he subsequently had was related to 
episodes of back pain while in the 
service.

In a July 1999 supplemental statement of the case, the RO 
continued the denial of the veteran's lower back claim, 
holding that the preponderance of the evidence was against 
said claim. 

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may be still be well 
grounded under the continuity standard if (1) the condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  
Savage, 10 Vet. App. at 498. 

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran establishes status as a combat veteran, 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and Caluza, 7 
Vet. App. 498, set forth the correct application of 38 
U.S.C.A. § 1154(b), which requires a three-step analysis.  
First, it must be determined whether a claimant produced 
"satisfactory lay or other evidence of such injury or 
disease."  38 U.S.C.A. § 1154(b).  "Satisfactory evidence" 
is defined as credible evidence that would allow a reasonable 
fact finder to conclude that the alleged injury or disease 
was incurred in or aggravated by the veteran's combat 
service.  Collette, 82 F.3d at 393.  Second, it must be 
determined whether the proffered evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).  Third, once the first two steps are 
met, the Secretary will accept the combat veteran's evidence 
as sufficient proof of service incurrence, even if no 
official record of such incurrence exists, unless the 
government can meet the burden of showing clear and 
convincing evidence to the contrary.  Id.  

It must be noted, however, that the presumption afforded 
under section 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, and not 
the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Grottveit, 
5 Vet. App. at 93.  In sum, section 1154(b) does not 
presumptively establish service connection for a combat 
veteran; rather, it relaxes the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  The veteran must 
still establish that his claim is well grounded by medical 
evidence showing a nexus between a current disability and the 
reported service incident.  See Caluza, 7 Vet. App. at 507.

Analysis.  Initially, the Board finds that the veteran's 
claim of entitlement to service connection for a lower back 
disorder is plausible, and therefore well grounded.  See 38 
U.S.C.A. § 5107(a).  The record includes competent evidence 
that the veteran incurred a lower back injury during service; 
physicians have diagnosed a present lower back disorder; and 
there is competent evidence relating said diagnoses to the 
veteran's in-service injury.  Thus, the veteran has submitted 
a claim that is not "inherently implausible."  See Murphy, 
1 Vet. App. at 81.

The Board finds, and it is not contended otherwise, that the 
veteran served in a combat role during his tour of duty in 
Vietnam.  Thus, the three step analysis required by 38 
U.S.C.A. § 1154(b) is for application.  See Collette and 
Caluza, supra.  As noted above, it must be determined whether 
the veteran has produced "satisfactory lay or other evidence 
of such injury or disease."  38 U.S.C.A. 
§ 1154(b).  In the instant case, the Board finds that the 
veteran's contentions regarding his service-related injuries, 
and the statements of his fellow servicemen regarding what 
they witnessed in Vietnam, are entirely credible.  Thus, the 
Board holds that those statements combine to establish 
credible, "satisfactory evidence," and allow for the 
conclusion that the veteran did sustain lower back injuries 
during his combat service.  See Collette, 82 F.3d at 393.  

The Board also concludes that although the service records, 
including service medical records, do not document any 
complaint or treatment of a back injury in service, the 
evidence provided by the veteran and his fellow servicemen is 
entirely consistent with the circumstances, conditions, or 
hardships of the veteran's combat service.  38 U.S.C.A. § 
1154(b).  Additionally, the record is devoid of clear and 
convincing evidence establishing facts contrary to the 
evidence provided by the veteran.  Id.  Therefore, the Board 
finds that the evidence presented by the veteran in the 
instant case is sufficient proof per se that he incurred 
lower back injuries while on active duty.

Clearly, VA examinations and reports of examination and 
treatment by private physicians have established that the 
veteran presently suffers from a lower back disorder.  The 
question that must be addressed is whether competent and 
probative evidence, i.e., medical evidence, has been 
presented which provides a link between the current lower 
back disorder and the veteran's in-service back injuries.  
See Grottveit, 5 Vet. App. at 93; Caluza, 7 Vet. App. at 507.  
In this regard, the Board finds that the medical opinions 
provided by Drs. Iwana and Maxwell are clear and unequivocal 
to the effect that the veteran's lower back disorder was 
caused by the injuries he suffered in Vietnam.  
Significantly, the VA physician conducting the March 1999 
examination, while noting that the record contained "some 
difference" in reported causation, nevertheless diagnosed 
lumbosacral strain "sustained while in service."  

The veteran's fellow servicemen have provided competent 
evidence that they witnessed the incurrence of the veteran's 
lower back injury in service.  They also gave competent 
statements regarding his complaints related to the injury.  
Inasmuch as the above-noted medical opinions were based on 
evidence establishing that the veteran complained of lower 
back pain in service, and because his complaints have been 
continuous from as early as three months after separation 
from service, the Board finds that said medical opinions 
provide the competent nexus evidence required for a grant of 
service connection.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held 
that in light of the benefit of the doubt provisions of 38 
U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In sum, the evidence in the instant case establishes that the 
veteran's current lower back disorder cannot be reasonably 
dissociated from the lower back injury identified during his 
active military service.  Therefore, the Board concludes that 
the evidence is in favor of the veteran's claim for service 
connection for a lower back disability.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. §§ 3.303, 3.306.


ORDER

Service connection for a lower back disorder is granted.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

